COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bumgardner and Lemons


SMITHFIELD FOODS, INC. AND
 LUMBERMENS MUTUAL CASUALTY COMPANY
                                              MEMORANDUM OPINION*
v.   Record No. 2235-99-2                          PER CURIAM
                                                FEBRUARY 8, 2000
CHARLES JOHNSON, JR.


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (William W. Nexsen; J. Derek Turrietta;
             Stackhouse, Smith & Nexsen, on brief), for
             appellants.

             No brief for appellee.


     Smithfield Foods, Inc. and its insurer (hereinafter

referred to as "employer") contend that the Workers'

Compensation Commission (commission) erred in finding that

Charles Johnson, Jr. (claimant) adequately marketed his residual

work capacity beginning April 4, 1996.       Upon reviewing the

record and the opening brief, we conclude that this appeal is

without merit.     Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     In order to establish entitlement to benefits, a partially

disabled employee must prove that he has made a reasonable

effort to procure suitable work but has been unable to do so.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
See Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App. 459, 464,

359 S.E.2d 98, 101 (1987).    "What constitutes a reasonable

marketing effort depends upon the facts and circumstances of

each case."    The Greif Companies v. Sipe, 16 Va. App. 709, 715,

434 S.E.2d 314, 318 (1993).   We have discussed factors which the

commission should consider in deciding whether a claimant has

made reasonable good faith efforts to market his remaining

capacity:

            (1) the nature and extent of employee's
            disability; (2) the employee's training,
            age, experience, and education; (3) the
            nature and extent of employee's job search;
            (4) the employee's intent in conducting his
            job search; (5) the availability of jobs in
            the area suitable for the employee,
            considering his disability; and (6) any
            other matter affecting employee's capacity
            to find suitable employment.

National Linen Serv. v. McGuinn, 8 Va. App. 267, 272, 380 S.E.2d
31, 34 (1989) (footnotes omitted).      In reviewing the

commission's findings, "we view the evidence in the light most

favorable to . . . the party prevailing before the commission."

Id. at 270, 380 S.E.2d at 33.

     In awarding benefits to claimant, the commission considered

the McGuinn factors and found as follows:

            [T]he uncontradicted and indisputable
            medical evidence confirms that the claimant
            has a serious back condition that continues
            to affect his job search efforts, severely
            limiting the opportunities that would
            otherwise be available to him. . . .


                                - 2 -
               . . . Johnson as of the June 8, 1997
          hearing was 47 years old. The claimant only
          has a third grade education, and he cannot
          read or write, except to sign his name.
          Johnson's credible testimony established
          that he was employed once at a peanut
          factory for approximately 2 1/2 months, but
          his work thereafter was limited to jobs as a
          construction laborer and other menial work,
          e.g., cleaning glasses at a disco bar. This
          minimal education, illiteracy, and limited
          work experience further severely handicaps
          Johnson's employment opportunities.

               . . . [Claimant's] wife had to
          accompany him on job search excursions,
          because he . . . could not fill out
          employment applications . . . . [Johnson's]
          wife was employed, so the claimant's job
          search efforts were additionally limited to
          periods when his wife was not working.

               . . . In light of these factors, and
          [claimant's] credible testimony at the
          evidentiary hearings, as well as the
          comments from his treating physician about
          [claimant's] concern relative to his
          continuing unemployment, we conclude that
          the evidence establishes more than
          sufficient intent by the claimant in
          conducting his job search . . . .

               . . . Johnson's uncontradicted
          testimony established that his job search
          efforts were sufficient to satisfy the
          Virginia Employment Commission [VEC], which
          paid unemployment compensation to [him].

     Claimant's testimony, the medical evidence, and the

documentary evidence detailing claimant's job contacts

constitute credible evidence to support the commission's factual

findings, which are binding on appeal.   Based upon those

findings and in considering the factors enumerated in McGuinn,

the commission could reasonably conclude that claimant

                              - 3 -
adequately marketed his residual work capacity.   In its role as

fact finder, the commission articulated legitimate reasons for

accepting claimant's testimony and evidence regarding his job

contacts and for giving little probative weight to the

affidavits obtained by employer.

     For these reasons, we affirm the commission's decision.

                                                   Affirmed.




                              - 4 -